DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 08/24/2022.
The application has been amended as follows: 
Claims 1 – 2, 5, 8 and 10 – 13 are cancelled.
Allowable Subject Matter
Claims 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art of record Palmquist et al. (US 2010/0180545 A1) that discloses an induction sealing system for heat sealing packaging material for producing sealed packages of pourable food products, said sealing system comprising: a sealing jaw comprising: at least one inductor device having at least one active surface facing said packaging material when in use; an insert comprising magnetic flux-concentrating material; a supporting body comprising heat-conducting material, wherein said at least one inductor device and said insert are housed within said supporting body; and a plastic member securing the insert and the at least one inductor device to the supporting body, the plastic member comprising an interactive surface configured to press against said packaging material when in use and a ridge protruding outward from the interactive surface of the plastic member and extending along a length of the sealing jaw; and a counter-jaw comprising at least one pressure pad made of elastomeric material, said at least one pressure pad configured to provide a counter pressure to the sealing jaw, failed to teach  a sealing jaw consisting of: at least one inductor device having at least one active surface facing said packaging material when in use; an insert comprising magnetic flux-concentrating material; a supporting body comprising heat-conducting material, wherein said at least one inductor device and said insert are housed within said supporting body; and a plastic member securing the insert and the at least one inductor device to the supporting body, the plastic member comprising an interactive surface configured to press against said packaging material when in use and a ridge protruding outward from the interactive surface of the plastic member and extending along a length of the sealing jaw; and a counter-jaw comprising at least one pressure pad made of elastomeric material, said at least one pressure pad configured to provide a counter pressure to the sealing jaw, wherein said at least one pressure pad has an arched convex contact area, wherein the arched convex contact area comprises ends and a middle portion between the ends, the middle portion closer to the sealing jaw than to the ends, wherein an apex of the arched convex contact area is aligned with the ridge of the plastic member of the sealing jaw; wherein said at least one inductor device comprises a first inductor device having a first active surface and a second inductor device having a second active surface; and wherein said ridge of said plastic member is positioned between and is spaced from the first and second active surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761